In an action to recover the reasonable value o£ personal services allegedly rendered to the defendants at their request, defendants appeal from an order denying their motion for summary judgment dismissing the complaint, pursuant to rule 113 of the Rules of Civil Practice. Order affirmed, with $10 costs and disbursements. In our opinion, the appellants’ moving papers, which include an examination of the respondent before trial, establish on their face that triable issues exist. Nolan, P. J., Carswell, Adel, Me Crate and Beldoek, JJ., concur.